DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “support bars disposed in the bore and connected at their ends with table supports, the support bars providing supplementary support for the conveyor belt inside the bore.” However, there is no conveyor belt set forth in the claim. This limitation lacks proper antecedent basis in the claims and, additionally, the structure of the system is unclear because there is no way to ascertain how the conveyor belt is related to the other structural elements in the claim – e.g. the claim sets forth that a table extends through the bore, but it is unclear how the table and the conveyor are related. For the purposes of further examination, this limitation will be interpreted to mean that there are support bars disposed in the bore.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladebeck (US PG Pub. No. US 2011/0074407 A1, Mar. 31, 2011) (hereinafter “Ladebeck”).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-4, 8, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrfuss et al. (DE 10 2014 224 985 A1, Jun. 9, 2016) (hereinafter “Dorrfuss”) in view of Rozenfeld et al. (US PG Pub. No. US 2009/0317216 A1, Dec. 24, 2009) (hereinafter “Rozenfeld”).
Regarding claim 1: Dorrfuss teaches a medical imaging subject support table (patient support device (5)),comprising: a belt conveyor system including: a conveyor belt maintained in tension and passing through a bore of an imaging device (flexible sheet-like structure (27)); and motorized pulleys disposed at opposite ends of the bore to move the conveyor belt through the bore (rollers (71, 73), [0057] - drive for rotating rollers (71, 73)); and table supports positioned outside of the bore of the imaging device on opposite ends of the bore and supporting the conveyor belt outside the bore of the imaging device (first and second holding devices (21, 23), supporting devices (49, 51)). Dorrfuss further teaches controlling the sag in the conveyor belt, but is silent on at least one sensor comprising a laser/light detector continuity switch and configured to measure a sag value of the conveyor belt or to detect sag of the conveyor belt greater than a threshold.
Rozenfeld, in the same problem solving area of continuous conveyor driving, teaches at least one sensor comprising a laser/light detector continuity switch and configured to measure a sag value of the conveyor belt or to detect sag of the conveyor belt greater than a threshold ([0029], [0045]). Rozenfeld further teaches that periodic chain tensioning is required to maintain reliable operation of a continuous conveyor, and that detecting conveyor stretch (i.e. sag or droop) is desirable so that re-tensioning can be performed prior to undesirable effects occurring such as accelerated conveyor wear and possibly damages surrounding mechanisms ([0003]-[0004]).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the support table of Dorrfuss by including the sensor of Rozenfeld in order to avoid negative results of improper conveyor tensioning by detecting sag/droop in view of the further teachings of Rozenfeld.
Regarding claim 2: Dorrfuss and Rozenfeld teach the medical imaging subject support table of claim 1, wherein: the belt conveyor system further includes take up reels disposed at opposing ends of the bore and onto which an excess portion of the conveyor belt winds; and wherein the conveyor belt does not pass underneath the bore (Dorrfuss - figure 3, take-up device (61, 63)).
Regarding claim 3: Dorrfuss and Rozenfeld teach the medical imaging subject support table of claim 1, wherein the conveyor belt forms a loop passing through the bore and returning underneath the bore (Dorrfuss - figure 5).
Regarding claim 4: Dorrfuss and Rozenfeld teach the medical imaging subject support table of claim 1, wherein a portion of the conveyor belt extending through the bore is unsupported in the bore except by being maintained in tension by the belt conveyor system (Dorrfuss - figures 3 and 5).
Regarding claim 8: Dorrfuss and Rozenfeld teach the medical imaging subject support table of claim 1, further comprising: a belt conveyor system controller comprising at least one electronic processor programmed to: receive the measured sag value or sag detection from the at least one sensor; and increase tension of the conveyor belt to reduce the sag value or to eliminate the detected sag (Dorrfuss - [0029]; Rozenfeld – [0027], [0029], [0045]).
Regarding claim 10: Dorrfuss teaches an image acquisition system, comprising: a medical imaging device configured to generate imaging data for a subject disposed in an examination region (CT device (1) with gantry (7)); and a medical imaging subject support table comprising a conveyor belt maintained in tension and passing through the examination region of the medical imaging device (flexible sheet-like structure (27)). Dorrfuss further teaches 
Rozenfeld, in the same problem solving area of continuous conveyor driving, teaches at least one sensor comprising a laser/light detector continuity switch and configured to measure a sag value of the conveyor belt or to detect sag of the conveyor belt greater than a threshold ([0029], [0045]). Rozenfeld further teaches that periodic chain tensioning is required to maintain reliable operation of a continuous conveyor, and that detecting conveyor stretch (i.e. sag or droop) is desirable so that re-tensioning can be performed prior to undesirable effects occurring such as accelerated conveyor wear and possibly damages surrounding mechanisms ([0003]-[0004]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dorrfuss by including the sensor of Rozenfeld in order to avoid negative results of improper conveyor tensioning by detecting sag/droop in view of the further teachings of Rozenfeld.
Regarding claim 11: Dorrfuss and Rozenfeld teach the image acquisition system of claim 10, wherein the medical imaging subject support table further includes motorized pulleys disposed at opposite ends of the examination region to move the conveyor belt through the examination region (Dorrfuss - rollers (71, 73), [0057] - drive for rotating rollers (71, 73)).
Regarding claim 12: Dorrfuss and Rozenfeld teach the image acquisition system of claim 11, wherein the medical imaging device includes at least one of a positron emission tomography (PET) imaging device, and a transmission computed tomography (CT) imaging device, and the examination region comprises a bore (Dorrfuss - [0043]).
Regarding claim 13: Dorrfuss and Rozenfeld teach the image acquisition system of claim 12, wherein: the medical imaging subject support table further includes take up reels disposed at opposing ends of the bore and onto which an excess portion of the conveyor belt winds; and 
Regarding claim 14, as interpreted above: Dorrfuss and Rozenfeld teach the image acquisition system of claim 13, wherein the conveyor belt forms a loop passing through the bore and returning underneath the bore (Dorrfuss - figure 5).
Regarding claim 15: Dorrfuss and Rozenfeld teach the image acquisition system of claim 12, wherein a portion of the conveyor belt extending through the bore is unsupported in the bore except by being maintained in tension by the belt conveyor system (Dorrfuss - figures 3 and 5).
Regarding claim 19: Dorrfuss and Rozenfeld teach the image acquisition system of claim 18, further comprising: a belt conveyor system controller comprising at least one electronic processor programmed to: receive the measured sag value or sag detection from the at least one sensor; and increase tension of the conveyor belt to reduce the sag value or to eliminate the detected sag (Dorrfuss - [0029]; Rozenfeld – [0045]).
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrfuss and Rozenfeld as applied to claims 1 and 12 above, and further in view of Ladebeck (US PG Pub. No. US 2011/0074407 A1, Mar. 31, 2011) (hereinafter “Ladebeck”)
Regarding claims 5 and 16: Dorrfuss and Rozenfeld teach the table and system of claims 1 and 12, but are silent on support bars disposed in the bore and connected at their ends with the table supports, the support bars providing supplementary support for the conveyor belt inside the bore.
Ladebeck, in the same field of endeavor, teaches an subject support table and imaging system ([0060]) comprising a conveyor belt supported between two table supports (figure 13: belt (7), plate sections (5,6); [0078]) and further comprising support bars disposed in the bore and connected at their ends with the table supports, the support bars providing supplementary support for the conveyor belt inside the bore ([0063] – cross struts). Ladebeck further teaches 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the table and system of Dorrfuss and Rozenfeld by including the support bars of Ladebeck in order to provide additional support and stability to the patient positioned on the conveyor belt to prevent them from sinking into the opening between the table supports. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrfuss, Rozenfeld and Ladebeck as applied to claim 5 above, and further in view of Braden et al. (US Patent No. US 4,131,802, Dec. 26, 1978) (hereinafter Braden) and as evidenced by Manjunatha, H. C., and L. Seenappa. "Gamma and X-Ray Shielding Properties of Various Types of Steels." Journal of Nuclear Engineering and Radiation Science 5, no. 4 (2019) (hereinafter “Manjunatha”) and Takada et al. (US Patent No. US 4,937,451, Jun. 26, 1990) (hereinafter “Takada”).
Dorrfuss, Rozenfeld and Ladebeck teach the patient support table of claim 5, but are silent on one or more radiation absorbing layers embedded into the medical imaging subject support table adjacent opposing ends of the bore, the radiation absorbing layers being configured to reduce radiation from entering an imaging area within the bore.
Braden, in the same field of endeavor, teaches a patient support table comprising one or more radiation absorbing layers embedded into the medical imaging subject support table adjacent opposing ends of the bore, the radiation absorbing layers being configured to reduce radiation from entering an imaging area within the bore (column 2, line 60 – column 3, line 14 – the stainless steel tops of tables 18 and 20 are “one or more radiation absorbing layers”). Stainless steel absorbs both x-ray and gamma radiation as evidenced by Manjunatha, and layers positioned as shown in figures 1-3 can, in the absence of any particular structural limitations, be considered “configured to reduce radiation from entering an imaging area within the bore” as evidenced by Takada (figure 1; column 4, lines 37-40 – the plates are positioned in 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the table of Dorrfuss, Rozenfeld and Ladebeck by including radiation absorbing layers positioned adjacent opposing ends of the bore as taught by Braden in order to reduce any unwanted external radiation which may interfere with image acquisition.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrfuss and Rozenfeld as applied to claim 12 above, and further in view of Braden et al. (US Patent No. US 4,131,802, Dec. 26, 1978) (hereinafter Braden) and as evidenced by Manjunatha, H. C., and L. Seenappa. "Gamma and X-Ray Shielding Properties of Various Types of Steels." Journal of Nuclear Engineering and Radiation Science 5, no. 4 (2019) (hereinafter “Manjunatha”) and Takada et al. (US Patent No. US 4,937,451, Jun. 26, 1990) (hereinafter “Takada”).
Dorrfuss and Rozenfeld teach the image acquisition system of claim 12, but are silent on one or more radiation absorbing layers embedded into the medical imaging subject support table adjacent opposing ends of the bore, the radiation absorbing layers being configured to reduce radiation from entering an imaging area within the bore.
Braden, in the same field of endeavor, teaches a patient support table comprising one or more radiation absorbing layers embedded into the medical imaging subject support table adjacent opposing ends of the bore, the radiation absorbing layers being configured to reduce radiation from entering an imaging area within the bore (column 2, line 60 – column 3, line 14 – the stainless steel tops of tables 18 and 20 are “one or more radiation absorbing layers”). Stainless steel absorbs both x-ray and gamma radiation as evidenced by Manjunatha, and layers positioned as shown in figures 1-3 can, in the absence of any particular structural limitations, be considered “configured to reduce radiation from entering an imaging area within the bore” as evidenced by Takada (figure 1; column 4, lines 37-40 – the plates are positioned in 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dorrfuss and Rozenfeld by including radiation absorbing layers positioned adjacent opposing ends of the bore as taught by Braden in order to reduce any unwanted external radiation which may interfere with image acquisition.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrfuss and Rozenfeld as applied to claim 19 above, and further in view of David (US PG Pub. No. US 2016/0374632 A1, Dec. 29, 2016) (hereinafter “David”).
Regarding claim 20: Dorrfuss and Rozenfeld teach the image acquisition system of claim 19. Dorrfuss further teaches that the conveyor belt has a very small wall thickness ([0011]-[0014]) and that minimal attenuation with sufficient strength is desirable ([0011]), but is silent on the specific dimensions. 
David, in the same field of endeavor, teaches that material thickness is a results-effective variable, where increasing material thickness increases the strength but also increases attenuation ([0047]). David further teaches various low-attenuation materials having thicknesses between 0.05 and 7mm ([0046], [0049], [0057]). 
Because material thickness is a results effective variable with respect to radiation absorption (attenuation) and material strength, and in the absence of any evidence of criticality or unexpected results, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select a material thickness that achieves the most desirable combination of strength and attenuation, including the thickness of 5mm, because the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden et al. (US Patent No. US 4,131,802, Dec. 26, 1978) (hereinafter “Braden”) in view of Ladebeck (US PG Pub. No. US 2011/0074407 A1, Mar. 31, 2011) (hereinafter “Ladebeck”), as evidenced by Manjunatha, H. C., and L. Seenappa. "Gamma and X-Ray Shielding Properties of Various Types of Steels." Journal of Nuclear Engineering and Radiation Science 5, no. 4 (2019) (hereinafter “Manjunatha”) and Takada et al. (US Patent No. US 4,937,451, Jun. 26, 1990) (hereinafter “Takada”).
Regarding claim 22, as interpreted above: Braden teaches an imaging system, comprising: a gantry defining a bore (figure 1, gantry assembly (10)); a table extending through the bore, the table being configured to move the patient through the bore during an image acquisition procedure (figure 1, patient support system; column 2, line 60 – column 3, line 14); and one or more radiation absorbing layers embedded into the table adjacent opposing ends of the bore, the radiation absorbing layers being configured to prevent radiation from entering an imaging area within the bore (column 3, lines 6-8). Stainless steel absorbs both x-ray and gamma radiation as evidenced by Manjunatha, and layers positioned as shown in figures 1-3 can, in the absence of any particular structural limitations, be considered “configured to reduce radiation from entering an imaging area within the bore” as evidenced by Takada (figure 1; column 4, lines 37-40 – the plates are positioned in the same manner relative to the imaging region as those of Braden and are disclosed as blocking any “interfering light”). Braden is silent on support bars disposed in the bore and connected at their ends with table supports the support bars providing supplementary support for the table inside the bore.
Ladebeck, in the same field of endeavor, teaches an subject support table and imaging system ([0060]) comprising a conveyor belt supported between two table supports (figure 13: belt (7), plate sections (5,6); [0078]) and further comprising support bars disposed in the bore and connected at their ends with the table supports, the support bars providing supplementary support for the patient inside the bore ([0063] – cross struts). Ladebeck further teaches that an 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the table and system of Braden by including the support bars of Ladebeck in order to provide additional support and stability to the patient positioned on the table to prevent them from sinking into the opening between the table supports. 
Response to Arguments
Rejections of claims 14, 16 and 20 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
Rejection of claim 18 under 35 U.S.C. §112(d) is withdrawn in light of the cancelation of the claim.
Applicant’s arguments with respect to prior art rejections of pending claims 1-6, 8, 10-17, and 19-22, filed 09/16/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, certain of Applicant’s arguments which are relevant to the instant grounds of rejection will be addressed in the interest of advancing prosecution.
Applicant asserts, without evidence, that the conveyor belt of Ladebeck is not maintained in tension. 
Examiner respectfully disagrees and notes that conveyor belts must be tensioned in order to function as evidenced by Belt Tension Theory [www.ckit.co.za/secure/conveyor/troughed/belt_tension/belt_tension_whole.htm, August 2003], see at least pages 5 and 7-13). Applicant has provided no evidence that the belt of Ladebeck is not tensioned. Applicant is respectfully reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what 
Applicant asserts that the cross struts of Ladebeck are not used to support conveyor belts 7 and 8 and therefore do not “providing supplementary support for the conveyor belt inside the bore” as recited in claim 22.
Examiner respectfully disagrees. As a preliminary matter, Examiner notes that claim 22 does not recite a conveyor belt so it is unclear what conveyor belt the support bars are meant to support (see above). It is further noted that while Applicant refers to an embodiment of Ladebeck comprising two separate belts (7,8) which do not pass through the bore of the imaging system, there is another embodiment (see figure 13) in which a single continuous belt (7) is used which passes through the bore. Ladebeck discloses that an intermediate element (9) can be used to prevent the patient from sinking into opening (26) ([0078]) and that the intermediate element can be supported by the cross struts ([0014]). The claim does not require the cross struts to provide “supplementary support” exclusive of any other intermediate structural element. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793